--------------------------------------------------------------------------------

UNWIND AGREEMENT

THIS AGREEMENT dated as of the 21st day of October, 2005.

BETWEEN:

TRIDENT OIL AND GAS, INC., a Nevada corporation having offices at 3273 E. Warm
Springs Road, Las Vegas, Nevada, USA 89120

(“Trident”)

AND:

TRYX VENTURES CORP., a Nevada corporation having offices at #314 -837 West
Hastings Street Vancouver, British Columbia, Canada, V6C 3N6

(“Tryx”)

WHEREAS:

A. Trident and Tryx entered into an Investment, Cost and Revenue Participation
Agreement dated March 7, 2005 (the “Participation Agreement”), whereby Trident
agreed to transfer, sell and assign to Tryx and Tryx agreed to purchase from
Trident all of Trident’s assets and beneficial interest, rights and obligations
in and to certain assets, interests in certain oil and gas leases and other
contracts and agreements that Trident had obtained pursuant to a Purchase and
Sale Agreement dated March 1, 2004; and

B. Trident and Tryx wish to terminate the Participation Agreement, effective
immediately upon the closing of this Agreement.

NOW THEREFORE in consideration of the premises and of the covenants, terms and
conditions hereinafter set forth, the receipt and sufficiency of which is
acknowledged and accepted, the parties do hereby covenant and agree as follows:

1.

Termination

      (a)

The Participation Agreement is terminated effective as of the date first set
forth above.

      (b)

Trident hereby takes immediate assignment of all rights, title, interests,
revenue accruals, debt accruals, obligations and duties whether paid or unpaid
that have accrued to or have been/may be imposed on Tryx pursuant to the
Participation Agreement.


2.

Releases

      (a)

Trident, and its successors and assigns, returns to Tryx all amounts of the
purchase price under the Participation Agreement that was paid by Tryx to
Trident, including 1,000,000 shares of the common stock of Tryx, and does
remise, release and forever discharge Tryx, its directors, officers,
shareholders, employees and agents, and its successors and assigns, of and from
all claims, causes of action, suits and demands whatsoever which either of the
parties ever had, now has or may have howsoever arising out of the Participation
Agreement.


--------------------------------------------------------------------------------

- 2 -

(b)

Tryx and its successors and assigns, returns to Trident any and all revenue that
flowed to Tryx from all rights, title, obligations and interests conveyed in any
manner to Tryx from Trident under the Participation Agreement and does remise,
release and forever discharge Trident, its directors, officers, shareholders,
employees and agents, and its respective successors and assigns, of and from all
claims, causes of action, suits and demands whatsoever which either of the
parties ever had, now has or may have howsoever arising out of the Participation
Agreement.

3. Conditions

The closing of this Agreement will occur contemporaneously with the closing of
the Share Exchange Agreement dated July 29, 2005, among Tryx, Ignition
Technologies, Inc., Adam Jason Morand and the former shareholders of Ignition
Technologies, Inc.

4. All Further Acts

The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.

5. Entire Agreement

This Agreement represents the entire agreement between the parties and there are
no representations, warranties, collateral agreements, or conditions except as
herein specified. Except as herein otherwise provided, no subsequent alteration,
amendment, change, or addition to this Agreement will be binding upon the
parties hereto unless reduced to writing and signed by the parties.

6. Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

7. Electronic Means

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date first set forth above.

8. Proper Law

This Agreement will be governed by and construed in accordance with the law of
British Columbia.

--------------------------------------------------------------------------------

- 3 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first set forth above.

TRIDENT OIL AND GAS, INC.   Per: /s/ Stuart McPherson   Authorized Signatory    
TRYX VENTURES CORP.   Per: /s/ Alessandra Bordon   Authorized Signatory


--------------------------------------------------------------------------------